Opinion by
Mb. Justice Fell,
The mortgage upon which judgment was. obtained was executed by the makers of negotiable promissory notes, and pledged by them to secure the payment thereof. It was assigned by the payees to the plaintiffs when they became purchasers of the notes.
Suit was brought on the mortgage, and judgment regularly entered after service and appearance; and it was not in dispute that the plaintiffs were innocent holders of the notes for value before, maturity and without notice of any defence.
The application of the defendant, J. R. Littlejohn, to open the judgment in order that he might be let into a defence to the mortgage, had no equitable basis unless it appeared that he had a defence to the plaintiff’s claim on the notes. It was addressed to the judge sitting as a chancellor, and there was no ground for action by him in the absencé of evidence of an equity founded on a just defence to the plaintiff’s claim.
As he presented no defence, and could make none, the rule was properly discharged.
The judgment is affirmed.